BLUE, Judge.
Tony Taylor appeals the denial of two motions for post-conviction relief. The first motion, filed in 1990, did not sufficiently state a claim for ineffective assistance of trial counsel and was properly denied. Knight v. State, 394 So.2d 997 (Fla.1981).
*944The second motion, filed in 1991, sought belated appeal review. See State v. District Court of Appeal, First District, 569 So.2d 439 (Fla.1990). The trial court incorrectly denied the motion as successive. See Hickman v. State, 581 So.2d 942 (Fla. 2d DCA 1991). The record contains sufficient evidence that the appellant timely, but unsuccessfully, requested the attorney who was substituted as his counsel after sentencing to file a notice of appeal. Therefore, no evidentiary hearing is necessary. We remand for the trial court to enter an order granting belated appeal of the judgment filed November 23, 1989.
Affirmed in part; reversed in part; and remanded with instructions.
FRANK, A.C.J., and PARKER, J., concur.